                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


SUNDARIK.PRASAD,                                                                       OCT - 2 2018
                                                                                 CLERK, U.S. DiSTRiCT COURl
       Plaintiff,                                                                      RICHMOND. VA


V.                                                                 Civil Action No.3:17CV686

STATE OF VA,e/n/.,

       Defendants.

                                MEMORANDUM OPINION

       Sundari K. Prasad, a Virginia inmate proceeding pro se, filed this civil rights action. By

Memorandum Opinion and Order entered on April 26, 2018, the Court dismissed the action

because Prasad repeatedly refused to comply with the Court's directives. (ECF Nos. 19,20.) On

May 4, 2018, Prasad filed a "Motion to Rehear/Assign Counsel." (ECF No. 23.) On May 21,

2018, the Court received yet another submission entitled, "Petitions for Rehearing" upon which

she lists four case numbers. (ECF No. 25.) As a preliminary matter, it appears that the May 21,

2018 filing is simply a request about the status of her "Motion to Rehear/Assign Counsel."

Accordingly, the Clerk will be DIRECTED to terminate that request.(ECF No. 25.)

       The matter is now before the Court on Prasad's "Motion to Rehear/Assign Counsel" that

will be construed as a motion under Federal Rule of Civil Procedure 59(e)("Rule 59(e) Motion,"

ECF No. 25).' See MLC Auto., LLC v. Town ofS. Pines, 532 F.3d 269, 277-78 (4th Cir. 2008)

(stating that filings made within twenty-eight days after the entry ofjudgment are construed as

Rule 59(e) motions (citing Dove v. CODESCO,569 F.2d 807, 809(4th Cir. 1978))).




      ' The Court employs the pagination assigned to Prasad's Rule 59(e) Motion by the
CM/ECF docketing system.
